ACCEPTED
                                                                                           03-15-00290-CR
                                                                                                   5277323
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      5/14/2015 8:32:45 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK




                                                                           FILED IN
                                  Wiley B. McAfee                   3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                      District Attorney
                                                                    5/14/2015 8:32:45 AM
                                      May 14, 2015                    JEFFREY D. KYLE
                                                                            Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:      Case No. 03-15-00290-CR; Rafael Hernandez-Prado v. The State of Texas
         Appeal from Cause No. 9767A in the 33rd District Court of Burnet County

Dear Mr. Kyle:

      Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co.llano.tx.us
         Texas State Bar No. 03353500

                                                      Sincerely,^




cc:      Mr. Gary E. Prust
         Attorney for Appellant
         via eServe




      811 Berry Street • P.O. Box 725 • Uano. Texas 78843 • 325-247.5755 • Fax 325-247-5274